Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:    For  claims  1  15  22   the  recitations of  “      the second  grounding portion abuts the second electronic component “   as in claim 1 lines 19   20   in combination with other claim limitations  in each  case   defines  in a patentable  manner  over the prior art   The Nagata 383  device has a  second  grounding  portion at 11  but it engages a mating ground portion  8 and  is not used to abut the  second component 2  hence does not meet the relevant   claim language    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832